Citation Nr: 1621847	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased evaluation for post traumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to April 1980.

This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In its decision, the RO denied the Veteran's request for an increase in his service-connected disability compensation, continuing his previously assigned 30 percent rating.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In January 2013, the Board remanded the case for further development.  After arranging a new examination, the Agency of Original Jurisdiction (AOJ) issued a new decision in June 2013, which increased the Veteran's disability rating for PTSD to 70 percent.

For the following reasons, the appeal again is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in January 2013 because, in his hearing testimony, the Veteran stated that his PTSD worsened in severity since the time of his January 2010 VA mental health examination.  To determine the current severity of his PTSD, the AOJ arranged an examination in March 2013 and, based on the examiner's report, increased the Veteran's disability rating to 70 percent.  He has a combined disability rating of 100 percent effective April 29, 2011.  From November 30, 2009 to April 29, 2011, his combined service-connected disability rating was 90 percent.  

The AOJ's decision to grant an increased rating does not completely resolve the issue on appeal because, in an increased rating claim, a claimant for VA benefits is presumed to be seeking the maximum benefit allowed by law, and such a claim remains in controversy if less than the maximum available benefit is awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

PTSD

Through his representative, the Veteran recently submitted a November 2015 written brief, in which he stated that "PTSD has worsened since the [March 2013 VA examination] and therefore he warrants a current examination to determine the . . . current level of severity . . . ."  

When a Veteran claims that a service-connected disability is worse than when previously rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  It is therefore necessary to remand this case so that a new examination can be arranged.  

A related issue is the Veteran's request for a total disability rating based on individual unemployability (TDIU).  The Veteran's several service-connected disabilities meet the schedular criteria for TDIU, i.e., he has two or more service-connected disabilities, at least one of which is rated at 40 percent or more, and which together bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2015).  His current service-connected disabilities are PTSD (70 percent disabling), renal involvement with systemic disease process (60 percent); impaired vision (20 percent); type II diabetes mellitus (20 percent); peripheral neuropathy of the left and right lower extremities (20 percent for right lower extremity and 20 percent for left lower extremity); tinnitus (10 percent); limitation of motion of the finger (noncompensable); hearing loss (noncompensable); hypertensive vascular disease (noncompensable) and erectile dysfunction (noncompensable).  



TDIU

While the Veteran currently has a 100 percent disability evaluation effective from April 2011, the issue of entitlement to a TDIU prior to April 29, 2011 remains on appeal.  The most recent PTSD examination report indicates that PTSD does not prevent the Veteran from maintaining light physical or sedentary employment.  A May 2013 general medical examination suggests, however, that other disabilities, specifically diabetes mellitus, peripheral neuropathy, and hearing loss, have an impact on his ability to work.  On remand, the AOJ should obtain an opinion from a vocational rehabilitation specialist on the issue of whether the Veteran's various service-connected disabilities - either individually or in combination - render him unable to secure or follow a substantially gainful occupation prior to April 29, 2011.

Further, despite the Veteran's current 100 percent schedular combined rating, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that in addition to his 70 percent rating for PTSD, the Veteran currently his combined service connected disabilities associated with his diabetes (renal disability, rated as 60 percent disabling; cataracts and glaucoma, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremity, each rated as 20 percent disabling; and erectile dysfunction and hypertension, each rated as noncompensable) combined to more than 60 percent disabling.  Accordingly, on Remand, the AOJ should consider whether the Veteran's PTSD alone renders him unemployable at any time during the course of the appeal.  If so, the AOJ should consider whether special monthly compensation is warranted under 38 U.S.C.A. § 1114(s).  See Bradley.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected PTSD since February 2013.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records identified by the Veteran.

2. After the development above has been completed, to the extent possible, the Veteran should be afforded the opportunity for a new VA examination with a psychiatrist or psychologist, who should then provide a written report on the current nature and severity of the Veteran's PTSD.

3. Then, obtain an opinion from a vocational specialist.  The specialist is asked to address the functional effects of:

(a)  the Veteran's service-connected PTSD (without consideration of his other service-connected disabilities) on his ability to secure or follow a substantially gainful occupation for the periods both (i) prior to April 29, 2011, and (ii) since April 29, 2011 on his ability to secure or follow a substantially gainful occupation; 

(b)  the Veteran's service-connected PTSD, in combination with his other service connected disabilities, including renal involvement with systemic disease process, type II diabetes mellitus, peripheral neuropathy, and hearing loss, on his ability to secure or follow a substantially gainful occupation prior to April 29, 2011; and

(c)   the Veteran's service-connected renal involvement with systemic disease process, type II diabetes mellitus, peripheral neuropathy, and hearing loss (without consideration of his PTSD), on his ability to secure or follow a substantially gainful occupation since November 30, 2009.  

When addressing the functional effects of his service-connected disabilities, the examiner must not consider the Veteran's age or any non-service connected disabilities.  

4. The AOJ must ensure that the requested opinions are in compliance with the directives of this remand.  If they are deficient in any manner, the AOJ must implement corrective procedures at once.

5. After the above development has been completed, readjudicate the appellant's claims with consideration of whether a grant of special monthly compensation under38 U.S.C.A. § 1114(s) is warranted.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







